Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 12/15/2020 are acknowledged and have been fully considered.  Claims 1-23 are now pending.  Claims 1, 5-8, 11, and 14-18 are amended; claims 19-20 are withdrawn.
Claims 1-18 and 21-23 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 reads, “an oils,..an emollients,…” which should read, “an oil,..an emollient,…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "derivatives" in claim 6 is a relative term which renders the claim indefinite.  The term "derivative" is not defined by the claim, the specification does not provide limitation or meaningful guidance concerning the nature, extent, direction, or endpoint of the claimed derivatization. Thus, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention. 

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation of “further comprises one or more additional ingredients comprising…a biocidal agent…”It is not clear as to whether the biocidal agent is in addition to the preservative of claim 1 or in addition to the prior specie (i.e. is the biocidal agent a different compound than the preservative). Further the same issue occurs with claims 12. These issues render the claims indefinite and one with ordinary skill in the art would not understand the metes and bounds of the claims. For the purposes of examination and search, the claims are understood as the following:
“Claim 11: The dried rehydratable composition, according to claim 1, further comprises one or more additional ingredients comprising a viscosity modifier, a fragrance, a co-surfactant, an essential oil, a fat, an oil, an essential fatty acid, a humectant, an emollient, a sugar alcohol, or a desiccant.

Claims 13 and 14 are indefinite as they are based on indefinite claims.

Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "opaque" in claims 16 and 18 is a relative term which renders the claim indefinite.  The term "opaque" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, "opaque" is broadly interpreted to mean that the composition is not able to be seen through by the eye.
Further, the term “clear” in claim 18 is a relative term which renders the claim indefinite. The term “clear” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, “clear” is broadly interpreted to mean that the composition is able to be seen through by the eye.  

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation "said preservative" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of search and examination the claim is 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, the claims at hand fail to further limit the subject matter of the claim upon which they depend. Claims 11 and 12 are included as mentioned in the 112(b) rejection, in the interest of compact prosecution. As a preservative is a biocidal agent, claim 12 and 11 do not further limit the limitations of claim 1. Claims 13 and 14 are dependent from claim 12 and thus also do not further add further limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purposes of examination and search, the claims are understood as the following:

Claim 12: The dried rehydratable composition, according to claim 1, further comprises a preservative in an amount between 0.25% w/w%-99w/w%, based on the dry weight of the total composition.
Claim 13: The dried rehydratable composition, according to claim 1, wherein the preservative comprises an organic acid, natural extract, botanical extract, essential oil, salt, organic compound, or mixtures thereof.
Claim 14: The dried rehydratable composition, according to claim 13, wherein the preservative comprises ascorbic acid, isothiazolones, essential oils, salicylic acid, phenoxyethanol, caprylyl glycol & chlorphenesin, natural extracts, salts thereof, or mixtures thereof.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-6, 8-16, 18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US PGPUB 20050197263 A1 (Lambino, 2005; as submitted on the IDS of 12/06/2019) as evidenced by NPL1 (screenshot of https://www.ajiaminobeauty.com/products/amisoft-cs-11).

In regards to claims 1-3, and 9-10, Lambino teaches a rehydratable personal care composition comprising from about 1 to about 20 percent water, from about 1 to about 20 percent organic solvent, from about 0.5 to about 50 percent gelling agent, and from about 0.1 to about 5 percent gelling cation, based on the total weight of the composition (see Lambino, paragraph 0013). Lambino further teaches that the composition is used for delivering an active ingredient for the skin or hair the amount of active ingredient ranges from about 0.1 to about 20 percent based on the total weight of the rehydratable composition (see Lambino, paragraph 0022). These amounts overlap with the amounts claimed in claims 2-3 and ratio of gelling agent to active ingredient in claim 1. For example, if the gelling agent is used in an amount of 10% and the active ingredient is used in an amount of 1%, then the ratio is 10:1, which is in the range of 1000:1 to 1:100, as claimed. 
Further, Lambino teaches an example of a rehydratable composition comprising 1.5 g GENUGEL LC5 Kappa Carageenan gelling agent, 1.0 g potassium chloride gelling cation, 2.5 g AMISOFT CS-11 sodium cocoyl glutamate surfactant, 1.25 g PLANTAREN 1200 UP lauryl glucoside surfactant, 1.25 g EMPIGEN CDL30/J sodium lauroamphoacetate surfactant, and 1.0 g Phenoxyethanol (i.e. a preservative as evidenced by instant claim 14) in Example 1 (see Lambino, paragraphs 0035, 0038-39). The total weight of the composition is 100 g, thus the measurements above are also representative of the components’ percentage by weight in the composition.
In regards to claims 1-2 and 9-10, the example has a gelling agent in an amount of 1.5 g and an active ingredient (AMISOFT CS-11) in an amount of 2.5 g. The ratio of gelling agent to active is 1.5:2.5, which falls within the range of the instant claims. 

In regards to claims 5 and 22, the active ingredient of Example 1 (AMISOFT CS-11 sodium cocoyl glutamate) is an effective cleanser and moisturizer of skin and hair (see NPL1). 
In regards to claim 6, the active ingredient of Example 1 is produced from glutamic acid and a fatty acid, thus is considered to be an amino acid derivative (see NPL1).
In regards to claim 8, Examples 1 and 2 show that the composition does not require a copolymer, sugar alcohol, another polysaccharide other than the carrageen gelling agent, or desiccant (see Lambino, paragraphs 0035, 0040).
In regards to claims 11-14, the composition of Example 1 comprises 1.0 g phenoxyethanol and other surfactants (1.25 g PLANTAREN 1200 UP lauryl glucoside surfactant and 1.25 g EMPIGEN CDL30/J sodium lauroamphoacetate surfactant). 
In regards to claim 15, the composition of Example 1 was prepared into powders from 5 µm to 500 µm (see Lambino, paragraph 0039). 
In regards to claims 16 and 18, Lambino teaches all of the parts of instant claim 1, thus one with ordinary skill would expect the composition of Lambino to form the same appearance as the composition of instant claim 1. Further, as the teachings of Lambino would yield an identical composition as instantly claimed, the properties, such as the opaque appearance of instant claim 16 or the opaque appearance and reaction after rehydration of instant claim 18, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

In regards to claim 23, Lambino teaches that the rehydratable composition may be a powder to increase the rate of rehydration for instantaneous gelation for use as a bath or shampoo gel (see Lambino, paragraph 0019).
Similar examples from Lambino are Examples 2-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20050197263 A1 (Lambino, 2005; as submitted on the IDS of 12/06/2019).The teachings of Lambino have been described supra.  
In regards to claims 7, as the composition is dried, it is essentially free of an aqueous solvent. Further, Lambino teaches that the composition comprises from about 1 to about 20 percent water (see Lambino, paragraph 0013) which overlaps with limitation of essentially free as established by the instant specification (see Page 8, paragraph 036 of the specification as filed). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 


A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the dried rehydratable composition of the instant claims with predictable results.

Claims 1-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20050197263 A1 (Lambino, 2005; as submitted on the IDS of 12/06/2019) in view of US Patent 5607666 (Masson et al., 1997).

supra in regards to claims 1-16, 18, and 21-23. 

Lambino is silent on active ingredient being niacinamide or ascorbic acid.

Masson et al. teaches an anhydrous cosmetic and/or dermatological powder that may be reconstituted (see Masson et al., column 1, lines 34-36). The powder is dried to a solid with a residual moisture content of around 2 and 4% by weight of the total powder (see Masson et al., column 2, lines 28-30). The powder can be rehydrated with a liquid with a water base, such as water, milk, vegetable or fruit juices, and herb teas (see Masson et al., column 2, lines 15-20) to form a firm and stable gel (see Masson et al, column 4, lines 35-40).  Masson et al. teaches that the active cosmetic comprises from 1 and 94% by weight of the total weight of the powder, wherein the active cosmetic substance is either an essential oil, a cosmetic agent, or a combination of both (see Masson et al., column 2, lines 31-37). Further, Masson et al. teaches that the active substance is chosen from anti-acne agents, anti-microbial agents, anti-perspiration agents, astringents, deodorants, hair removers, external analgesics, agents for hair conditioning, skin conditioning, sun protection, vitamins, catechines, flavonoids, ceramides, fatty substances, polyunsaturated fatty acids, essential fatty acids, keratolytic agents, enzymes, anti-enzymes, moisteners, anti-inflammatory substances, detergents, perfumes, and mineral substances for synthetic coverings, which comprise from 1 to 20% by weight, based on the total weight of the powder (see Masson et al., column 2, lines 54-65). Further, in example 6, the composition comprises niacinamide and ascorbic acid (see Masson et al., column 6, lines 30-40). 

In regards to claims 6 and 17, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Lambino and Masson et al. to formulate a dried rehydratable composition comprising a gelling agent, niacinamide, and phenoxyethanol as both . 
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 

In response to applicant’s argument that the term “amino acid derivatives” is well-known and understood in the art, examiner points out that this is an attorney argument. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection (see MPEP 2145). Applicant has provided no supporting evidence that a person of ordinary skill in the art would understand the metes and bounds of the claimed derivatization.   The term "derivative" is not defined by the claim, the specification does not provide limitation or meaningful guidance concerning the nature, extent, direction, or endpoint of the claimed derivatization.  Specifically it is noted that while the instant specification generally recites the phrase “amino acid derivative” (see [0017]), it provides no limitation or meaningful guidance concerning the nature, extent, direction, or endpoint of the claimed derivatization.  Nor does it provide any examples of the recited amino acid derivatives.  Thus, a person or ordinary skill in the art would not be reasonably apprised of the metes and bounds of the instant claim.



In response to applicant’s argument that Lambino does not teach a dried rehydratable composition, rather liquid compositions, examiner points to Lambino, paragraph 0014, “The compositions of the present invention are rehydratable. As used herein, rehydratable means that the compositions were first prepared as liquid compositions, then dried into solid compositions that readily absorb water and rehydrate.” While it is true that the compositions are made in liquid form, it is clear that they are dried and are rehydratable, as the instant claims teach.

In response to applicant’s argument that Lambino does not teach a preservative and is specifically directed to forming a composition that does not include a preservative, examiner points out that phenoxyethanol is taught in multiple examples of Lambino (see Lambino, Examples 1-7). Further, applicant admits that phenoxyethanol is a preservative in the claims (see instant claims 14 and 17) and again in the specification (see instant specification, paragraphs 023, 062-063) as an exemplary preservative. Further still, Lambino teaches that the composition comprises a preservative from about 0 to about 1 percent by weight based on the total weight of the composition (see Lambino, paragraph 0016). Finally, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, both references teach a dried rehydratable composition and further, Masson et al. teaches that the composition forms a firm and stable gel when rehydrated (see Masson et al., column 4, lines 35-40). As such, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Lambino and Masson et al. to formulate a dried rehydratable composition comprising a gelling agent, niacinamide, and phenoxyethanol as both niacinamide and ascorbic acid are vitamins, which is an active ingredient that can be used in the composition taught by Lambino (see Lambino, paragraph 0029). One with ordinary skill in the art would be motivated to combine the rehydratable personal care composition of Lambino with the active ingredients of Masson et al. according to the method of forming the powder (see Masson et al., column 4, lines 18-57) to yield . 

Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611